Bboyles, J.
1. Where error is assigned upon various excerpts from the charge of the court, and upon the failure of the court to give certain instructions to the jury, and it is not shown that the alleged errors in the “excerpts” were not cured in other "portions of the charge, or that the principle of law which the court failed to give was not substantially covered by the charge given, and the entire charge is not brought up, this court is unable to determine whether the trial judge erred in these particulars; and where it does not appear, from the bill of exceptions or from the record brought up, that the charge of the court was reduced to writing, or was of file in the office of the clerk of the court below (Penal Code, §§ 1056, 1057), this court will not order it sent up under section 6149 (4) of the Civil Code. Perdue v. State, 17 Ga. App. 299 (86 S. E. 661).
2. Under the facts of the case no error is shown in the admission of the *98fi. fa. in evidence over the objection that the entry thereon "was too indefinite, the entry being: “I have this day levied the within fi. fa. on all the cotton and corn on J. J. Crawford’s place in B. D. Crawford’s possession. This 11th day of November, 1915. P. S. Sticher, L. C.”
Decided December 21, 1916.
Accusation of larceny; from city court of Carrollton—Judge Beall. May 30, 1916.
J. J. Reese, Smith & Smith, for plaintiff in error.
G. R. Roof, solicitor, contra.
3. There was some evidence which authorized the verdict, and, it having been approved by the trial judge, this court is without authority to interfere. Judgment affirmed.

Wade, O. J., concurs.